Case 21-42200       Doc 14    Filed 07/21/21 Entered 07/21/21 12:08:34            Main Document
                                           Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 ST. LOUIS DIVISION

 In Re:                                            Case No. 21-42200

 Ramona Lashell Morris                             Chapter 13

 Debtor.                                           Judge Barry S. Schermer

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Nationwide Chase
LLC, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007 of the
Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the United
States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given and all
papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Nationwide Chase LLC
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: July 21, 2021                              /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
Case 21-42200      Doc 14      Filed 07/21/21 Entered 07/21/21 12:08:34             Main Document
                                            Pg 2 of 2


                                 CERTIFICATE OF SERVICE

I certify that on July 21, 2021, a copy of the foregoing Request for Service of Notices was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court’s
ECF System. Party/Parties may access this filing through the Court’s system:

       Kimber Houpt Baro, Debtor’s Counsel
       kbaro@barolawfirm.com

       Diana S. Daugherty, Chapter 13 Trustee
       standing_trustee@ch13stl.com

       Office of the United States Trustee
       ustpregion13.sl.ecf@usdoj.gov

I further certify that on July 21, 2021, a copy of the foregoing Request for Service of Notices was
mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Ramona Lashell Morris, Debtor
       1322 Petite Drive
       Saint Louis, MO 63138

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
